Exhibit 10.3
 
 
LOAN AGREEMENT
June 29, 2012


Quarry Bay Capital LLC. (the “Lender”) of Suite 600, 1201 Orange Street,
Wilmington, DE, 19899-0511, advanced CDN$50,000 (the “Principal Sum”) to
GlobeTrac, Inc. (the “Borrower”) of Suite 610, 1100 Melville Street, Vancouver,
British Columbia, V6E 4A6.  The Lender advanced the funds on June 29, 2012.
 
The lender hereby agrees to advance to Borrower the principal amount of
CDN$50,000 (the “Principal Sum”) on or before June 29, 2012.
 
The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year (the “Interest”)
from June 29, 2012.  The Borrower is liable for repayment for the Principal Sum
and accrued Interest and any costs that the Lender incurs in trying to collect
the Principal Sum and the Interest.
 
The Borrower will evidence the debt and its repayment of the Principal Sum with
a promissory note (the “Note”) in the attached form.
 

LENDER     BORROWER   Quarry Bay Capital LLC     GlobeTrac, Inc.            
Per:   /s/ Thomas Sharp     Per:   /s/ John da Costa                      
Authorized Signatory
   
Authorized Signatory
       
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 
Principal Amount:  CDN$50,000
   
June 29, 2012





For value received GlobeTrac, Inc., (the “Borrower”) promises to pay to the
order of Quarry Bay Capital LLC. (the “Lender”) the sum of $50,000 lawful money
of Canada (the “Principal Sum”) from June 29, 2012 (“Effective Date”) both
before and after maturity, default and judgment.


The Borrower may repay the Principal Sum in whole or in part at any time without
penalty.


This promissory note is payable on demand.


For the purposes of this promissory note, Interest Rate means 6 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
6.17% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.


The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.
 
 

 

  BORROWER    
GlobeTrac, Inc.
          Per:   /s/ John da Costa                
Authorized Signatory
         